                                                                       Case 2:16-cv-01362-APG-NJK Document 68 Filed 12/02/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2
                                                                 JAMIE K. COMBS, ESQ.
                                                            3    Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: jamie.combs@akerman.com
                                                                 Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                          Case No.: 2:16-cv-01362-APG-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12                  Plaintiff,
                                                                                                                 STIPULATION AND ORDER TO
AKERMAN LLP




                                                            13   vs.                                             DISMISS ALL CLAIMS BETWEEN
                                                                                                                 BANK OF AMERICA, N.A. AND TIERRA
                                                            14   TIERRA DE LAS PALMAS OWNERS                     DE LAS PALMAS OWNERS'
                                                                 ASSOCIATION; AIRMOTIVE                          ASSOCIATION
                                                            15   INVESTMENTS, LLC; ABSOLUTE
                                                                 COLLECTION SERVICES, LLC,
                                                            16
                                                                                Defendants.
                                                            17

                                                            18   AND RELATED CASES
                                                            19

                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                             1
                                                                 54286468;1
                                                                      Case 2:16-cv-01362-APG-NJK Document 68 Filed 12/02/20 Page 2 of 2




                                                            1                 Plaintiff Bank of America, N.A. and defendant Tierra De Las Palmas Owners' Association

                                                            2    stipulate to dismiss all claims between them with prejudice, with each party to bear its own

                                                            3    attorneys' fees and costs.

                                                            4                 DATED:       December 2, 2020.

                                                            5
                                                                 AKERMAN LLP                                         LEACH KERN GRUCHOW ANDERSON SONG
                                                            6

                                                            7    /s/ Jamie K. Combs                                  /s/ Ryan D. Hastings
                                                                 ARIEL E. STERN, ESQ.                                SEAN L. ANDERSON, ESQ.
                                                            8    Nevada Bar No. 8276                                 Nevada Bar No. 7259
                                                                 JAMIE K. COMBS, ESQ.                                RYAN D. HASTINGS, ESQ.
                                                            9    Nevada Bar No. 13088                                Nevada Bar No. 12394
                                                                 1635 Village Center Circle, Suite 200               2525 Box Canyon Drive
                                                            10
                                                                 Las Vegas, Nevada 89134                             Las Vegas, Nevada 89128
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for plaintiff Bank of America, N.A.       Attorneys for defendant Tierra De Las Palmas
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       Owners' Association
AKERMAN LLP




                                                            13

                                                            14

                                                            15                                                   ORDER
                                                            16                IT IS SO ORDERED:
                                                            17

                                                            18                                                   UNITED STATES DISTRICT COURT JUDGE
                                                                                                                 Case No.: 2:16-cv-01362-APG-NJK
                                                            19

                                                            20                                                     December 2, 2020
                                                                                                                 DATED
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                     2
                                                                 54286468;1
